Citation Nr: 0015643	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  98-15 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a chronic 
disability manifested by fatigue, including compensation 
pursuant to 38 C.F.R. § 3.317 for an undiagnosed illness 
following service in the Southwest Asia theatre of operations 
during the Persian Gulf War.

2.  Entitlement to service connection for a chronic 
disability manifested by aching joints and muscle pain, 
including compensation pursuant to 38 C.F.R. § 3.317 for an 
undiagnosed illness following service in the Southwest Asia 
theatre of operations during the Persian Gulf War.

3.  Entitlement to service connection for a chronic 
disability manifested by night sweats, including compensation 
pursuant to 38 C.F.R. § 3.317 for an undiagnosed illness 
following service in the Southwest Asia theatre of operations 
during the Persian Gulf War.

4.  Entitlement to service connection for a chronic 
disability manifested by aching eyes, including compensation 
pursuant to 38 C.F.R. § 3.317 for an undiagnosed illness 
following service in the Southwest Asia theatre of operations 
during the Persian Gulf War.

5.  Entitlement to service connection for a brain tumor.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1972, and from December 1990 to May 1991.  The 
veteran was ordered to active duty in support of Operation 
Desert Shield/Desert Storm from December 11, 1990 to April 
23, 1991.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision in which service connection 
was denied for fatigue, aching joints and muscle pain, night 
sweats, and aching eyes-claimed as undiagnosed illnesses 
incurred as a result of service in the Southwest Asia theatre 
of operations during the Persian Gulf War-and for a brain 
tumor.  The issue of service connection for a brain tumor is 
the subject of a remand immediately following this decision.

The veteran has reported on numerous occasions that he has 
difficulty sleeping.  The record reflects objective 
indications of symptoms of sleeplessness.  A claim for 
difficulty sleeping either as directly related to active 
service or as an undiagnosed illness incurred as a result of 
service in the Southwest Asia theatre of operations during 
the Persian Gulf War is thus inferred.  This claim is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran served in the Southwest Asia theatre of 
operations during the Persian Gulf War.

2.  The veteran's fatigue has been diagnosed as chronic 
fatigue syndrome.

3.  The veteran has diagnoses of status post left sprained 
ankle, right knee arthritis and status post right knee 
arthroscopy, and arthritis of the left and right 
acromioclavicular joints.

4.  The veteran's temporomandibular joint pain has been 
attributed to dissection of his temporalis muscle.

5.  Medical records reflect that the veteran had a cyst 
removed from his left wrist.

6.  The evidence reveals no other objective indications of 
disability resulting from an undiagnosed illness manifested 
by aching joints and muscle pain.

7.  The evidence reveals no objective indications of 
disability resulting from an undiagnosed illness manifested 
by night sweats.

8.  The veteran's aching eyes have been attributed to 
refractive error.

9.  The veteran has not presented competent medical evidence 
of a nexus between his currently manifested chronic fatigue 
syndrome and disease or injury during his active service.

10.  The veteran has not presented competent medical evidence 
of a nexus between any right knee arthritis, diagnosed 
residuals of his right knee arthroscopy, diagnosed arthritis 
of the left and right acromioclavicular joints, or 
temporomandibular joint syndrome and disease or injury during 
his active service.

11.  The veteran has not presented competent medical evidence 
that he has a diagnosis of any other muscle or joint 
disability that is related to active service.

12.  The veteran has not presented competent medical evidence 
that he has a diagnosis of any disability manifested by night 
sweats that is related to active service.

13.  The veteran has not presented competent medical evidence 
that he has a diagnosis of any eye disability that is related 
to his active service.


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for a 
chronic disability manifested by fatigue, including 
compensation pursuant to 38 C.F.R. § 3.317 for an undiagnosed 
illness following service in the Southwest Asia theatre of 
operations during the Persian Gulf War, is not well-grounded.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.317 
(1999); VAOPGCPREC 8-98.

2.  The claim for entitlement to service connection for a 
chronic disability manifested by aching muscles and joint 
pain, including compensation pursuant to 38 C.F.R. § 3.317 
for an undiagnosed illness following service in the Southwest 
Asia theatre of operations during the Persian Gulf War, is 
not well-grounded.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.317 (1999); VAOPGCPREC 8-98.

3.  The claim for entitlement to service connection for a 
chronic disability manifested by night sweats, including 
compensation pursuant to 38 C.F.R. § 3.317 for an undiagnosed 
illness following service in the Southwest Asia theatre of 
operations during the Persian Gulf War, is not well-grounded.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.317 
(1999); VAOPGCPREC 8-98.

4.  The claim for entitlement to service connection for a 
chronic disability manifested by aching eyes, including 
compensation pursuant to 38 C.F.R. § 3.317 for an undiagnosed 
illness following service in the Southwest Asia theatre of 
operations during the Persian Gulf War, is not well-grounded.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.317 
(1999); VAOPGCPREC 8-98.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran must submit evidence that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
requires more than mere allegations that the veteran's 
service, or an incident which occurred therein, resulted in 
illness, injury, or death.  The veteran must submit 
supporting evidence that would justify the belief that the 
claim is plausible.  See Tirpak v. Derwinski, 2 Vet. App. 609 
(1992); Grivois v. Brown, 6 Vet. App. 136 (1994).  
Evidentiary assertions by the claimant must be accepted as 
true for the purpose of determining if a claim is well-
grounded, except when the assertions are inherently 
incredible or beyond the competence of the person making 
them.  King v. Brown, 5 Vet. App. 19 (1993).

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 1991).  
In the absence of chronicity at onset, a grant of service 
connection requires evidence of continuity of symptomatology 
demonstrating that a current disability was incurred in 
service.  38 C.F.R. § 3.303(b) (1999).  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's currently disability was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

The three elements of a "well grounded" claim for service 
connection are (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the inservice disease or 
injury and the current disability, as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1994), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

For service members who served in the Southwest Asia theater 
of operations during the Persian Gulf War who exhibit 
objective indications of chronic disability manifested by one 
or more specific signs or symptoms, such disability may be 
service connected provided that it became manifest during 
active service in the Southwest Asia theater of operations or 
to a degree of 10 percent or more not later than December 31, 
2001; and provided that the disability cannot be attributed 
to any known clinical diagnosis.  38 U.S.C.A. § 501(a) (West 
1991); 38 C.F.R. § 3.317(a)(1) (1999).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(2) (1999).  Disabilities that have 
existed for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(3) (1999).

An opinion of the VA General Counsel, VAOPGCPREC 4-99 
(5/3/99), noted that a well-grounded claim for compensation 
under 38 U.S.C.A. § 1117(a) and 38 C.F.R. § 3.317 for 
disability due to undiagnosed illness generally requires the 
submission of some evidence of: (1) active military, naval, 
or air service in the Southwest Asia theater of operations 
during the Persian Gulf War; (2) the manifestation of one or 
more signs or symptoms of undiagnosed illness; (3) objective 
indications of chronic disability during the relevant period 
of service or to a degree of disability of 10 percent or more 
within the specified presumptive period; and (4) a nexus 
between the chronic disability and the undiagnosed illness.

The type of evidence necessary to establish a well-grounded 
claim as to each of these elements depends upon the nature 
and circumstance of the particular claim.  With respect to 
the second and fourth elements, evidence that the illness is 
"undiagnosed" may consist of evidence that the illness 
cannot be attributed to any know diagnosis or, at minimum, 
evidence that the illness has not been attributed to a known 
diagnosis by physicians providing treatment or examination.  
For purposes of the second and third elements, the 
manifestations of one or more signs or symptoms of 
undiagnosed illness or objective indications of chronic 
disability may be established by lay evidence if the claimed 
signs and symptoms of the claimed indications, respectively, 
are of a type which would ordinarily be susceptible to 
identification by lay persons.  If the claimed signs or 
symptoms of undiagnosed illness or the claimed indications of 
chronic disability are of a type which would ordinarily 
require the exercise of medical expertise for their 
identification, then medical evidence would be required to 
well-ground claim.  For the third element, a veteran's 
testimony may be considered sufficient evidence of objective 
indications of chronic disability, for purposes of well-
grounding claim, if the testimony relates to nonmedical 
indicators of disability within the veteran's competence to 
observe and which are capable of objective verification.  
Medical evidence would ordinarily be required to satisfy the 
fourth element, although lay evidence may be sufficient in 
cases where the nexus between the chronic disability and the 
undiagnosed illness is capable of lay observation.

In the present case, the veteran contends that he suffers 
from fatigue, aching muscles and joint pain, night sweats, 
and aching eyes that are the result of his active service.  
Specifically, he argues that these problems are 
manifestations of an undiagnosed illness incurred as a result 
of service in the Southwest Asia theatre of operations during 
the Persian Gulf War. 

For reasons discussed below, the Board has determined that 
the veteran's claims for service connection for fatigue, 
aching muscles and joint pain, night sweats, and aching eyes, 
including the claim that these symptoms are manifestations of 
an undiagnosed illness, are not well grounded.  Although the 
RO did not specifically state that it denied these claims on 
the basis that they were not well grounded, the Board 
concludes that this was not prejudicial to the veteran.  See 
Edenfield v. Brown, 8 Vet. App. 384 (1995) (when the Board 
decision disallows a claim on the merits and the U.S. Court 
of Veterans Appeals (now the U.S. Court of Appeals for 
Veterans Claims, hereinafter Court) finds the claim to be not 
well grounded, the appropriate remedy is to affirm, rather 
than vacate, the Board's decision, on the basis of 
nonprejudicial error).

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim.  Nevertheless, VA may be obligated 
under 38 U.S.C.A. § 5103(a) to advise the claimant of 
evidence needed to complete his application.  These 
obligations depend on the particular facts of the case and 
the extent to which VA has advised the claimant of the 
evidence necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  Here, the 
RO fulfilled its obligation in its statement of the case, 
which informed the veteran of the reasons his claims had been 
denied.  Also, by this decision, the Board informs the 
veteran of the type of evidence he needs to submit to well 
ground his claims.  The Board also notes that, unlike 
Robinette, the veteran in this case has not put VA on notice 
of the existence of specific evidence which, if submitted, 
might make his claim well grounded.  See also Epps v. Brown, 
9 Vet. App. 341, 344 (1996).

The Board notes that the first page is missing from the 
December 1997 VA neuropsychological examination, and that a 
report of a private eye examination, to which the veteran 
referred, is not of record.  However, the Board does not find 
it is necessary to obtain these records.  First, as discussed 
in detail below, the Board has found the veteran's claims to 
be not well grounded.  As for the missing page, the portions 
of the report containing the examiner's observations and 
findings, diagnoses, and opinions are intact and of record.  
As for any report from the private opthamologist to which the 
veteran referred during a June 1997 VA examination, the Board 
notes that VA is not required to obtain private medical 
records where a claim is not well grounded. 

The veteran has primarily argued that his fatigue, aching 
muscles, joint pain, night sweats, and aching eyes are 
manifestations of an undiagnosed illness incurred as a result 
of his active service in the Southwest Asia theatre of 
operations during the Persian Gulf War.  Nonetheless, the 
Board will also consider whether service connection may be 
warranted for these conditions under a theory of direct 
service connection  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  See also Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991).

I.  Undiagnosed Illness as a Result of Active Service
in Southwest Asia Theatre of Operations during the Persian 
Gulf War

As noted above, the veteran seeks service connection for 
fatigue, aching muscles, joint pain, night sweats, and aching 
eyes as manifestations of an undiagnosed illness incurred as 
a result of his active service in the Persian Gulf War.  
After review of the evidence, the Board finds that the 
veteran has not presented well-grounded claims for service 
connection for these problems under 38 C.F.R. § 3.317.  See 
38 U.S.C.A. § 1117(a) and VAOPGCPREC 4-99 (5/3/99).

Concerning the first element as defined in VAOPGCPREC 4-99-
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War-the 
veteran's DD Form 214 indicates that he was ordered to serve 
on active duty in support of Operation Desert Shield/ Desert 
Storm.  In addition, service medical records contain entries 
for treatment accorded him at Camp Rohrbach, Saudi Arabia.  
Thus, the Board finds that the veteran meets this element.  
It is with the second and third elements-manifestations of 
one or more signs or symptoms of an illness that is 
undiagnosed and objective indications of chronic disability 
during the relevant period of service or to a degree of 
disability of 10 percent or more with the specified 
presumptive period-that these claims fail.

A.  Fatigue, Aching Muscles and Joint Pain, and Aching Eyes

While the veteran served in Southwest Asia and has complained 
of symptoms related to his active service during the Persian 
Gulf War within the presumptive time period, it is important 
to note that one of the basic criteria for service connection 
under 38 C.F.R. § 3.317 is that the condition or conditions 
may not be attributed to any known cause.  

Review of the medical evidence of record shows that, in 
addition to the veteran's service medical records, private 
medical records and VA outpatient treatment records, the 
veteran underwent VA examinations for joints in 1993, for 
Persian Gulf War Registry in 1994 and 1997, and for general 
medical, mental, and neuropsychiatric disorders in 1997.  
These records establish that his complaints of fatigue, 
aching muscles, joint pain, and aching eyes have been 
diagnosed or attributed to known clinical diagnoses.

i.  Fatigue

The veteran first reported experiencing fatigue during his 
initial examination for Persian Gulf War Registry in March 
1994.  The records note he complained of some fatigue but 
nothing specific.  However, these records show that by 
September 1994, he reported feeling tired all the time.  
These complaints continue throughout private and VA medical 
records, and are supported by his witnesses' statements.

Notwithstanding, the medical evidence shows that the 
veteran's symptoms of fatigue have been attributed to a known 
clinical diagnosis.  Moreover, the medical evidence shows 
that his symptoms of fatigue have variously been attributed 
to other causes, such as depression, surgery for a brain 
tumor, and prescribed medication.  Specifically, the veteran 
underwent part two of his Persian Gulf War Registry 
examination in March 1997.  In pertinent part, the examiner 
diagnosed chronic fatigue syndrome.  In June 1997, the 
veteran underwent additional VA general medical examination, 
at which time the examiner offered the following opinion:

[The veteran's] major concern involves 
his fatigue, insomnia, and difficulties 
with his job.  I think that some of this 
may be due to depression.  It would not 
be unusual to find some of this with a 
central nervous system disease or injury.  
He has also had surgery in the right 
frontotemporal area.

Private medical records establish that the veteran underwent 
resection of a right temporal brain tumor in January 1997, 
later diagnosed as a dysembryoplastic neural epithelial tumor 
and well-differentiated oliogodendroglioma, with additional 
biopsy in February 1997.  Finally, the veteran's private 
treating physician indicated in August 1997 that the 
veteran's fatigue may be secondary to Dilantin, a medication 
prescribed to control the veteran's seizures.  

As the veteran's symptoms of fatigue have been attributed to 
other causes--namely chronic fatigue syndrome but also 
depression, surgery for a brain tumor, and prescribed 
medication--he is not entitled to service connection for 
fatigue as a manifestation of an undiagnosed illness under 38 
C.F.R. § 3.317 (1999).

ii.  Aching Muscles and Joint Pain

Private medical records show that the veteran complained of 
joint or muscle pain as early as November 1990 and, following 
his return from active service in the Persian Gulf, in May 
1991.  In addition, the veteran's continued complaints of 
aching muscles and joint pain are supported by his witnesses' 
statements.

Notwithstanding, the medical evidence shows that the 
veteran's symptoms of joint or muscle pain have been 
attributed to known clinical diagnoses.  Moreover, the 
medical evidence shows that his symptoms of muscle weakness 
have been attributed to other causes, such as a brain tumor.  
Specifically, private and VA medical records reflect that the 
veteran had diagnoses of chronic recurrent left ankle 
synovitis with mild instability in May 1991; status post left 
ankle sprain in July 1993; patella-femoral right knee 
arthritis in November 1990; complex bucket-handle tear, 
posterior third medial meniscus, right knee, in January 1990; 
status post right knee arthroscopy in June 1997; and minor 
degenerative arthritis of the left and right 
acromioclavicular joints in June 1997.  In addition, private 
medical records indicate in March 1997 that the veteran 
exhibited pain related to right temporomandibular joint 
syndrome, secondary to dissection of the temporalis muscle 
for surgery.  VA outpatient records note that the veteran 
reported a history of left wrist cyst removal in April 1997.  
Finally, the December 1997 report of VA examination for 
neuropsychiatric disorders includes clinical findings of 
sensorimotor weakness, which the examiner opined were 
strongly suggestive of brain dysfunction.

As these particular symptoms of joint or muscle pain have 
been attributed to other causes--namely left ankle sprain, 
right knee disability involving the meniscus and arthritis, 
bilateral shoulder joint arthritis, dissection of the 
temporalis muscle for surgery, left wrist cyst excision, and 
a brain tumor--he is not entitled to service connection for 
aching muscles and joint pain as a manifestation of an 
undiagnosed illness under 38 C.F.R. § 3.317 (1999).

iii.  Aching Eyes

The medical evidence shows that the veteran first complained 
of increased eye fatigue in April 1997.  He stated then that 
he required glasses for reading.  In addition, the veteran's 
continued complaints of eye problems are supported by his 
witnesses' statements.

Notwithstanding, the medical evidence shows that the 
veteran's symptoms of eye pain have been attributed to known 
clinical diagnoses.  Specifically, VA examination reports 
dated in June and December 1997 reflect opinions that the 
veteran's eye symptoms are secondary to refractive error.

As the veteran's symptoms of eye pain have been attributed to 
other causes, namely refractive error, he is not entitled to 
service connection for eye pain as a manifestation of an 
undiagnosed illness under 38 C.F.R. § 3.317 (1999).

B.  Muscle and Joint Pain other than that Involving the Left 
Ankle, Right Knee, Bilateral Shoulders, Right 
Temporomandibular Joint, and Left Wrist; and Nightsweats

The regulations further require, under 38 C.F.R. §  3.317 
that any signs or symptoms of a chronic undiagnosed illness 
must be manifested by objective indications to a degree of 10 
percent or more during the specified presumptive period.  
These objective indications of chronic disability may include 
either medical "signs," i.e., objective evidence 
perceptible to an examining physician, or non-medical 
"indicators," i.e. evidence other than medical evidence 
that may be independently verified.  See 38 C.F.R. § 3.317 
(1999), VAOPGCPREC 4-99.

In addition to the veteran's service medical records, private 
medical records, VA outpatient treatment records, and VA 
examination reports, the veteran has proffered lay 
statements.  These records contain complaints of generalized 
muscle and joint pain and weakness.  Yet, the evidentiary 
record contains no objective signs or indications of any 
joint or muscle symptoms other than those that have been 
diagnosed or attributed to other causes.  

Similarly, while Part Two of the Persian Gulf Registry 
examination, dated in March 1997, reflects that the veteran 
complained of night sweats, with onset in 1992, the balance 
of the record-including the lay statements-contain no 
objective signs or indications of this symptom whatsoever.  
Moreover, the Board notes that the veteran has on two 
subsequent occasions stated he does not, in fact, experience 
night sweats.  In June 1997, he reported that he often felt 
on the verge of having night sweats, but that he had not 
actually experienced them.  And, in December 1997, he again 
reported that he did not experience night sweats.

The veteran has reported on numerous occasions that he has 
difficulty sleeping.  It appears that this is the real 
problem, and the record does reflect objective indications of 
symptoms of sleeplessness-both medical and non-medical.  
However, as noted in the Introduction, above, the Board has 
referred this as a separate claim to the RO.

As the evidentiary record presents no objective indications-
either medical or non-medical-of the veteran's complained of 
symptom of muscle and joint pain other than those that have 
been diagnosed or attributed to other causes, or of the 
veteran's complained of symptom of night sweats, he is not 
entitled to service connection for aching muscles, joint pain 
or night sweats as a manifestation of an undiagnosed illness 
resulting in a chronic disability under 38 C.F.R. § 3.317 
(1999).

II.  Direct Service Connection

For reasons discussed below, the Board finds that the claims 
for service connection for fatigue, aching muscles, joint 
pain, night sweats, and aching eyes that are the result of 
the veteran's active service are not well-grounded.

Concerning the veteran's left ankle disability, the Board 
further notes that service connection was previously denied, 
in an August 1993 rating decision.  The RO gave the veteran 
notice of the decision in a letter dated August 13, 1993.  
The veteran had one year from the date of notice of this 
decision to submit a notice of disagreement.  He did not do 
so.  Hence, this decision is final and will not be re-
adjudicated here.  See 38 U.S.C.A. § 7104 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.104 (1999).

A.  First Element under Caluza:  Evidence of Current 
Disability

i.  Aching Muscles and Joint Pain, Night Sweats, and Aching 
Eyes

The veteran has not presented competent medical evidence that 
he has a diagnosis of muscle and joint disabilities other 
than the right knee and bilateral shoulder disabilities, and 
temporomandibular joint syndrome discussed below; or night 
sweats.  And, while examiners have alluded to his having 
refractive error in his eyes, the medical evidence does not 
present an actual diagnosis of this condition.  Moreover, 
refractive error is not a disease or injury within the 
meaning of applicable legislation.  38 C.F.R. § 3.304(c) 
(1999).  

Without evidence showing that a disease or disability is 
present, no plausible claim for service connection can be 
presented, and the claim is not well grounded.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).

ii.  Fatigue, Right Knee Disability, Bilateral Shoulder 
Disabilities, and Temporomandibular Joint Syndrome

The veteran has presented medical evidence that he has been a 
diagnosis of chronic fatigue syndrome; left ankle, right 
knee, and bilateral shoulder disabilities described as 
chronic recurrent left ankle synovitis with mild instability 
and status post left ankle sprain, patella-femoral right knee 
arthritis, complex bucket-handle tear of the posterior third 
medial meniscus of the right knee, and status post right knee 
arthroscopy, and minor degenerative arthritis of the left and 
right acromioclavicular joints; and with temporomandibular 
joint syndrome.

B.  Second Element under Caluza:  Evidence of Incurrence or 
Aggravation of a Disease or Injury in Service

Service medical records from the veteran's second period of 
active service reflect complaints of and treatment for right 
knee arthralgia, status post right arthroscopy.  These 
records show, however, no inservice diagnosis of arthritis of 
the right knee.  In addition, these service medical records 
reflect no inservice complaints, treatment, or findings 
concerning fatigue, a bilateral shoulder disability including 
arthritis, or temporomandibular joint syndrome.  Similarly, 
service medical records from the veteran's first period of 
active duty are silent as to complaints of or treatment for 
the claimed disabilities.  Finally, reports of physical 
examination at discharge for either period of active duty are 
not of record.

C.  Third Element under Caluza:  Nexus, or Link, Between the 
Inservice Disease or Injury and the Current Disability

The veteran's essential problem is that he has not presented 
competent medical evidence of a nexus, or link, between his 
currently diagnosed chronic fatigue syndrome, right knee and 
bilateral shoulder disabilities, and temporomandibular 
syndrome and disease or injury incurred or aggravated during 
military service.

In general, the veteran asserts that his chronic fatigue 
syndrome, aching muscles, and joint pain-including his 
diagnosed right knee, bilateral shoulder, and 
temporomandibular joint disabilities-manifested themselves 
within one to two years following his return from the Persian 
Gulf and have been continuously present since then.  To this 
end, he has submitted statements of lay witnesses, who aver 
they have observed the veteran to exhibit, inter alia, 
fatigue, aching muscles, and joint pain following his return 
from active service in the Persian Gulf and to the present.  
Yet, even though these statements establish continuity of 
symptomatology with regard to his chronic fatigue syndrome, 
aching muscles, and joint pain, competent medical evidence is 
still required to relate those symptomatologies to any 
presently diagnosed conditions.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

Moreover, concerning chronic fatigue syndrome and 
temporomandibular syndrome, the medical evidence does not 
corroborate the veteran's statements and his lay witnesses' 
observations of continuity of symptomatology following his 
discharge from active service in May 1991.  The first 
evidence of complaints or diagnoses of either of these 
conditions reflected in the medical evidence is dated, 
respectively, in March 1994 and March 1997-nearly three and 
six years, respectively, after discharge from his second 
period of active service.

The evidentiary record presents diagnoses of right knee and 
bilateral shoulder arthritis, for which a presumption is 
afforded under the regulations, which provide that certain 
chronic diseases will be considered to have been incurred in 
service if manifested to a degree if 10 percent or more 
within one year from the date of separation from active 
service, where the veteran has served for 90 days or more 
during a period of war, or after December 31, 1946, even 
though there is no evidence the disease existed during 
service.  38 C.F.R. § 3.307 (1999).  Arthritis is among the 
chronic diseases for which the presumption is granted.  
38 C.F.R. § 3.309(a) (1999).

Concerning the veteran's right knee disability, private 
medical records show that the veteran underwent right knee 
arthroscopy, with partial meniscectomy, in January 1990, 
prior to his second period of active duty.  These records 
further show that a diagnosis of right knee arthritis in 
November 1990, immediately prior to the veteran's second 
period of active service.  Thereafter, service medical 
records show that the veteran was treated for right knee 
arthralgia in December 1990, during his second period of 
active duty.

Nonetheless, the veteran has not presented medical evidence 
that his current right knee disability is the result of 
aggravation of any pre-existing right knee condition, or that 
his current right knee disability is the result of any other 
injury or disease sustained during his active service.  See 
Chelte v. Brown, 10 Vet. App. 268 (1997).  Moreover, the 
medical evidence does not reflect a diagnosis of arthritis in 
the right knee in service or within the one-year presumptive 
period afforded in the regulations.  Rather, it is not until 
March 1994--beyond the one-year presumptive period--that the 
veteran mentions difficulty with his right knee, indicating 
that he underwent arthroscopy.  It is not until 1997--well 
beyond the one-year presumptive period--that the record 
contains a diagnosed right knee disability.  

Similarly, the medical evidence first reflects complaints or 
diagnoses of left and right shoulder problems in 1997, at 
which time the medical evidence reflects a diagnosis of left 
and right acromioclavicular joint arthritis.  This is well 
beyond the one-year presumptive period afforded in the 
regulations.

The evidentiary record presents no other medical evidence or 
opinions linking the veteran's diagnosed chronic fatigue 
syndrome, right knee and bilateral shoulder disabilities, and 
temporomandibular joint syndrome to his active service.  The 
evidentiary record further presents no other medical evidence 
of the existence of any other muscle or joint disability, 
night sweats, or eye disability that is linked to his active 
service.

The veteran has presented his own statements and that of his 
witnesses regarding the existence and cause of his chronic 
fatigue syndrome, muscle and joint pain including right knee 
and bilateral shoulder disabilities and temporomandibular 
joint syndrome, night sweats, and eye pain.  However, the 
record does not show that he or his witnesses are medical 
professionals, with the training and expertise to provide 
clinical findings regarding the nature and extent of these 
claimed conditions or their etiologic relationship to 
service.  Consequently, his statements and that of his 
witnesses are credible concerning his subjective complaints 
and his history; but they do not constitute competent medical 
evidence for the purposes of establishing the existence of 
any condition or for showing a nexus between current 
complaints and service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).

As the veteran has presented no evidence, other than his own 
allegations and that of his lay witnesses, to establish that 
he has chronic fatigue syndrome; a muscle and joint condition 
including status post right knee arthroscopy, arthritis of 
the right knee, right and left acromioclavicular joint 
arthritis, and temporomandibular joint syndrome; night 
sweats; and an eye condition that are etiologically related 
to his periods of active service, his claims for service 
connection for these conditions are not well-grounded.  
38 U.S.C.A. § 5107 (West 1991); Caluza, Chelte, supra.


ORDER

Entitlement to service connection for chronic disabilities 
manifested by fatigue, aching joints and muscle pain, night 
sweats, and aching eyes, including compensation pursuant to 
38 C.F.R. § 3.317 for undiagnosed illnesses following service 
in the Southwest Asia theatre of operations during the 
Persian Gulf War, is denied.


REMAND

The veteran contends that his brain tumor is the result of 
his active service.  The Board notes that, under 38 C.F.R. 
§ 3.311 (1999), tumors of the brain and central nervous 
system are radiogenic diseases for purposes of this section, 
as listed in 38 C.F.R. § 3.311(b)(2).  

Under 38 C.F.R. § 3.311(b)(1), it must first be determined 
whether (1) a veteran was exposed to ionizing radiation as a 
result of participation in the atmospheric testing of nuclear 
weapons, the occupation of Hiroshima or Nagasaki, Japan, from 
September 1945 until July 1946, or other activities as 
claimed, (2) the veteran subsequently developed a radiogenic 
disease, and (3) such disease first became manifest within 
the period specified in 38 C.F.R. § 3.311(b)(5).  In 
38 C.F.R. § 3.311(b)(5)(iv), cancer of the brain or central 
nervous system must become manifest 5 years or more after 
exposure.  If these three conditions are met, before its 
adjudication the claim will be referred to the Under 
Secretary for Benefits for further consideration in 
accordance with 38 C.F.R. § 3.311(c).  This further 
development does not appear to be discretionary.  

In this case, as noted, the veteran did develop a brain 
tumor, which is listed at 38 C.F.R. § 3.311(b)(2)(iv).  The 
veteran has contended that he was exposed to carcinogens 
during his service in the Persian Gulf, and that he developed 
his brain tumor as a result of this exposure.  The medical 
evidence establishes that his brain tumor was discovered in 
January 1997.

The Board notes that the RO did not address the implied claim 
for service connection for a brain tumor on the basis of 
exposure to ionizing radiation through exposure to depleted 
uranium during his service in the Persian Gulf.  Nonetheless, 
the Board is obligated to consider the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations, whether or not they were raised by the 
appellant.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991).

Consequently, this issue is REMANDED for the following 
action:

1.  The RO should consider the implied 
claim for service connection for the 
veteran's brain tumor based on exposure 
to ionizing radiation, specifically, 
exposure to depleted uranium, with 
consideration of 38 C.F.R. §§ 3.307, 
3.309, and 3.311.  If the requirements of 
38 C.F.R. § 3.311(b) are met, the claim 
will be referred to the Under Secretary 
for Benefits for further consideration in 
accordance with 38 C.F.R. § 3.311(c).  
The RO should perform all indicated 
development.

2.  If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case, which 
should include the law and regulations 
pertinent to claims involving exposure to 
ionizing radiation, and given the 
opportunity to respond thereto.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The appellant need take no 
action until he is so informed.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals


 



